Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
	This office action is in response to reply dated 8/9/22. Claims 1-20 are pending with claims 1, 8 and 15 in independent form.

Terminal Disclaimer
The terminal disclaimer filed on 5/5/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 10,540,629 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s terminal disclaimer has overcome the previous double patenting rejections. The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 1 and all its dependencies, A system comprising one or more computing devices, the one or more computing devices comprising at least one processor and at least one memory that includes computer program code, the at least one memory and the computer program code is configured to, with the processor, cause the one or more computing devices to: receive an indication that a user device of a shipper has captured a smart code that identifies a package, the smart code is located on the package, the package does not include a shipping label; in response to the receiving of the indication, cause an opening of a smart code application that is at least partially configured to receive user input indicating shipping information, the shipping information is associated with a shipment of the package; capture, by a carrier device at a carrier location, the smart code to receive the shipping information based on the user input; and in response to the receiving of the shipping information, cause a shipping label to be affixed to the package. With respect to claim 8 and all its dependencies, A user device comprising at least one processor and at least one memory that includes computer program code, the at least one memory and the computer program code is configured to, with the processor, cause the user device to: receive an indication that a user device has captured a smart code that identifies a package, the smart code is located on the package, the package does not include a shipping label; cause an opening of a smart code application that is at least partially configured to receive user input indicating shipping information, the shipping information is associated with a shipment of the package; capture, by a carrier device at a carrier drop-off location, the smart code to receive the shipping information based on the user input; and in response to the receiving of the shipping information, cause a shipping label to be affixed to the package. With respect to claim 15 and all its dependencies, A method comprising: causing, by one or more processors, an opening of a smart code application that is at least partially configured to receive user input indicating shipping information, the shipping information is associated with a shipment of a package; receiving the shipping information based on the user input; subsequent to the causing the smart code application to open, capturing, by the one or more processors, a smart code that identifies the package, the smart code is located on the package, the package does not include a shipping label; and in response to the capturing, cause a shipping label to be affixed to the package. The prior art of record fails to provide sufficient teaching or motivation to one of ordinary skill in the art to provide the additionally recited features of these claims in the combinations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH